                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

DIRECTBUY, INC.,                                )
          Plaintiff,                            )
                                                )
       v.                                       )   CAUSE NO.: 2:15-CV-344-JPK
                                                )
BUY DIRECT, LLC, TOM POPE,                      )
and ELONA POPE,                                 )
           Defendants.                          )
                                                )
                                                )
BUY DIRECT, LLC, TOM POPE,                      )
and ELONA POPE,                                 )
           Counter Claimants,                   )
                                                )
       v.                                       )
                                                )
DIRECTBUY, INC.,                                )
          Counterclaim Defendant.               )

                                   OPINION AND ORDER

       This matter is before the Court on Nonparty Dylan Astle’s Motion to Quash Deposition

Subpoena [DE 48], filed on June 18, 2019. Defendants/Counter Claimants Buy Direct, LLC, Tom

Pope, and Elona Pope (collectively referred to as “Defendants” in this Opinion and Order) filed a

response on July 3, 2019. Non-party Dylan Astle filed his reply on July 9, 2019. For the following

reasons, the Motion to Quash is denied.

       Pursuant to Federal Rule of Civil Procedure 45(a)(1)(A)(iii), a party may serve a subpoena

commanding a non-party to testify at a deposition and produce designated documents. Rule

45(d)(3)(A)(iv) requires a court to quash or modify a subpoena based on a timely motion if the

subpoena subjects a person to an undue burden. Factors considered in determining whether a

subpoena is unduly burdensome include non-party status, relevance, the issuing party’s need for

the discovery, and the breadth of the request. Uppal v. Rosalind Franklin Univ. of Med. & Sci.,
124 F. Supp. 3d 811, 813 (N.D. Ill. 2015). The party seeking to quash the subpoena bears the

burden of proving that it is unduly burdensome. Malibu Media, LLC v. John Does 1-14, 287 F.R.D.

513, 516 (N.D. Ind. 2012).

       The broad scope of discovery, which applies to discovery requests sent to non-parties as

well as parties, permits a party to seek information

       regarding any nonprivileged matter that is relevant to any party’s claim or defense
       and proportional to the needs of the case, considering the importance of the issues
       at stake in the action, the amount in controversy, the parties’ relative access to
       relevant information, the parties’ resources, the importance of the discovery in
       resolving the issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit. Information within this scope of discovery need not be
       admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). “The limits and breadth of discovery expressed in Rule 26 are applicable

to non-party discovery under Rule 45.” Noble Roman’s, Inc. v. Hattenhauer Distrib. Co., 314

F.R.D. 304, 307 (S.D. Ind. 2016) (internal citations omitted). When a party seeks discovery that is

“unreasonably cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive” or is outside of the scope of discovery, the Court

must limit discovery. Fed. R. Civ. P. 26(b)(2)(C).

       Astle argues that the deposition subpoena should be quashed because it is unduly

burdensome and harassing. Astle explains that he is a current employee of non-party DirectBuy

Home Improvement, Inc. (“DB Home Improvement”), an entity that purchased certain assets,

though not liabilities, of Plaintiff out of bankruptcy. (Mot. to Quash ¶ 3, ECF No. 48). Astle asserts

that Defendants have not explained what information they hope to gain from deposing him that

cannot be first and more easily obtained through party discovery and that Defendants have

provided mere “generalities and equivocal assertions” that he possesses relevant information.

(Mem. Supp. Mot. Quash 7, ECF No. 49). Astle further asserts that, because neither he nor DB



                                                  2
Home Improvement have successor liability to Defendants for their counterclaims, there is “no

justifiable reason for Mr. Astle or DB Home Improvement to incur the expense and burden of a

deposition that will not yield any relevant information.” Id. at 8.

       In response, Defendants argue that Astle’s motion is untimely and that he is a fact witness.

Defendants assert that “it is well settled” that an individual seeking to quash a subpoena must do

so before the return date specified in the subpoena, and that, despite this, Astle filed his Motion to

Quash fourteen days after this deadline. (Resp. 1, ECF No. 56).

       Defendants further contend that, until all discovery is completed, Astle’s argument

regarding DB Home Improvement’s potential liability or lack thereof is premature. Id. 2.

Moreover, Defendants state that Astle incorrectly assumes the deposition would be for the purpose

of finding such liability, and explain that Astle is a fact witness who may have information

regarding “contracts, payment, and conditions imposed upon [Defendants] and the sexual

harassment of Elona Pope.” Id. In support of this contention, Defendants state that Astle was

previously employed by Plaintiff—in fact, Astle was, at one time, Plaintiff’s Chief Operating

Officer—and had “direct relationships” with all Defendants. Id. at 2, 6; (Mem. Supp. Mot. Quash

8, ECF No. 49). Additionally, Defendants assert that Astle was “present at meetings and

conferences,” “participated in telephone conferences and was included in, or a party to, written

communications,” and that he “is in the unique position of having first hand knowledge and

information of the circumstances forming the bases of [Defendants’] claims.” (Resp. 4, ECF No.

56).

       Defendants further explain that, due to the age of this litigation, they “anticipate that many

of Plaintiff’s records were destroyed, and, adding further obstacle, Plaintiff’s counsel has

withdrawn and failed to engage in this action.” Id. Finally, Defendants note that Astle has not



                                                  3
specified the particular burden that would be imposed by the subpoena, and that they “gave every

opportunity and clear communication to Mr. Astle that they would make reasonable

accommodations for his schedule.” Id. at 5.

       Astle counters that the Motion to Quash was timely. Astle notes that his counsel conferred

with Defendants’ counsel multiple times in late May 2019, and that his counsel “confirmed that

the deposition would not go forward as scheduled and that Mr. Astle would file a motion to quash.”

(Reply 2, ECF No. 57). Astle thus argues that, per these communications, “[t]he originally noticed

June 4, 2019 date ceased being the ‘date for compliance’” prior to its passage. Id. at 3.

       Astle takes great issue with Defendants’ assertion that “nonparty discovery is necessary in

this case ‘to uncover facts that may support refined theories of liability and recovery.’” Id. at 5

(quoting (Resp. 5, ECF No. 56)). Astle asserts that Defendants “never explain what those ‘refined

theories’ entail,” but that both he and the Court “can speculate that Defendants are contemplating

claims against nonparty DB Home Improvement.” Id. To this point, Astle once again contends that

“DB Home Improvement cannot, under any circumstances or legal theory, be found to have

assumed any liability or risk related to Defendants’ Counterclaims in this litigation,” and that

“Defendants’ failure to even acknowledge the valid Court order approving the ‘free and clear’

nature of Plaintiff’s asset sale speaks volumes about the inappropriateness of this subpoena.” Id.

(quoting (Mem. Supp. Mot. Quash 4, ECF No. 49)).

       Astle again restates his argument that “it is apparent” the purpose of Defendants’ subpoena

is to “explore potential liability against DB Home Improvement.” Id. at 7. Astle points to

Defendants’ statement that “questions of fact and law remain as to whether any claims survived

after Plaintiff’s bankruptcy cases were dismissed” as support for this contention, and reasserts that

“DB Home Improvement cannot be held liable for any of Plaintiff’s liabilities under any legal



                                                 4
theory or under any circumstances.” Id. (quoting Resp. 6, ECF No. 56). Astle asserts that

“Defendants are attempting to use discovery to fish for and explore other claims against

nonparties.” Id. at 8.

        Finally, Astle argues that Defendants have failed to explain what, if any, attempts or efforts

have been made to obtain information from Plaintiff, and that Defendants failed to articulate what

specific information may have been destroyed. Id. at 5-6. Astle contends that Defendants “utterly

fail[ed]” to explain what information they believe he might possess, or how his knowledge of the

aforementioned “contracts, payment, and conditions” would support Defendants’ counterclaims.

Id. at 6. Astle further asserts that Defendants’ reference to sexual harassment is “particularly

troubling and demonstrates the inappropriateness of this subpoena,” as, while Defendants’

counterclaims contain allegations of sexual harassment perpetrated by one party, the counterclaims

contain no allegations that Astle was involved in, witnessed, or was present for any of the alleged

sexual harassment. Id.

        As an initial matter, the Court finds that the Motion to Quash was timely. While Federal

Rule of Civil Procedure 45(d)(3) does not precisely define what constitutes a timely motion, the

District Court for the Southern District of Indiana has helpfully noted the chief interpretations of

this provision as follows:

        [S]ome courts have required that a motion to quash be filed within 14 days, see,
        e.g., Edin v. Garner Family Enters., Inc., No. 1:11-CV-1300, 2012 WL 364088, at
        *1 (S.D. Ind. Feb. 1, 2012). Other courts have required that a motion to quash be
        made “at or before the time of compliance.” Cent. States, Se. & Sw. Areas Pension
        Fund v. GWT 2005 Inc., 2009 WL 3255246, at *1 (N.D. Ill. Oct. 6, 2009). Still
        other courts have determined that the district court has discretion to decide whether
        a motion to quash is considered timely. See, e.g., Woodard v. Victory Records, Inc.,
        2014 WL 2118799, at *4 (N.D. Ill. May 21, 2014) (concluding that, “[w]hile the
        court does not wish to condone a party’s failure to challenge a subpoena within the
        time delineated by the rules,” the conduct between the parties indicated that the
        time for compliance had not yet lapsed).



                                                  5
Castelino v. Rose-Hulman Inst. of Tech., No. 217CV00139WTLMJD, 2018 WL 3721391, at *2

(S.D. Ind. Aug. 6, 2018).

       The subpoena at issue in this matter specified that Astle’s deposition was to take place on

June 4, 2019. On May 29, 2019, Astle’s counsel notified Defendants’ counsel by email that Astle

was not available on the June 4 date. Astle represents that on May 31, 2019, his counsel further

explained to Defendants’ counsel that the deposition would not go forward and that there was a

forthcoming motion to quash. Without delving into which interpretation of timely the Court finds

most proper, the Court is nonetheless unwilling to find, given the course of conduct between Astle

and Defendants, that a motion to quash was untimely when filed fourteen days after a by-then

disputable date of compliance.

       Turning to the merits, the Court finds that Astle has not met his burden of proving that the

subpoena is unduly burdensome. See Malibu Media, LLC, 287 F.R.D. at 516. In fact, Astle argues

very little regarding the actual burden imposed by the subpoena and instead focuses on his

purported lack of relevant information and what he assumes to be the real purpose of Defendant’s

deposition: a fishing expedition on the liability of DB Home Improvement.

       As to relevance, Defendants have satisfactorily argued that Astle may possess information

relevant to Defendants’ claims against Plaintiff. Defendants explained that Astle may have been

present for and/or participated in meetings, telephone conferences, and written communications

that pertain to topics germane to Defendants’ claims, including the alleged harassment of Elona

Pope. The fact that Astle was, at one time, Plaintiff’s Chief Operating Officer lends credence to

the contention that he may possess information regarding such topics as franchise agreements

entered into between the parties, allegations of harassing behavior inflicted upon Elona Pope

during a conference, and the so-called Penders program. See (Compl., ECF No. 1; Answer, ECF



                                                6
No. 20; First Am. Countercl., ECF No. 27). Astle may also have information regarding the removal

of merchandise from Defendants, an issue raised in both the Plaintiff’s Complaint and Defendants’

Answer. See (Compl., ECF No. 1; Answer, ECF No. 20).

       Astle’s contention that Defendants have “utterly failed” to explain what information they

believe he might possess or explain how his knowledge may support their counterclaims is

misguided. It is entirely possible Defendants are not yet sure what information, exactly, Astle may

possess, which is precisely why they are seeking to depose him. This is not improper. Rather, one

of the primary purposes of a deposition is to discover what an individual may know about a topic.

Lumpkin v. Kononov, No. 2:12-CV-320, 2013 WL 1343666, at *1 (N.D. Ind. Apr. 3, 2013) (“[T]he

purpose of the deposition is to allow the other side to find out what the witness knows about the

matter.”). Moreover, to the extent Astle believes Defendants must make a detailed accounting of

what information they believe he might possess and why such information may be relevant to their

claims, he is mistaken. Astle is not responsible for Defendants’ trial strategy. Defendants’ are not

required to divulge every theory of their case and explain why, exactly and precisely, Astle might

have specific information pertinent to each of these theories.

       Astle’s argument regarding the alleged sexual harassment of Elona Pope is similarly

misguided. There is little merit to his assertion that Defendants’ belief that Astle may have

information regarding the harassment is “troubling” and reveals the “inappropriateness” of the

subpoena. If Defendants believe Astle may have witnessed the alleged harassment, it is reasonable

to expect Defendants to seek information from him on this topic. The fact that Astle is not named

in the counterclaims does not preclude Defendants from seeking to determine what relevant

information or knowledge he possesses about those events.




                                                 7
       Accordingly, it is far from “apparent,” as Astle claims, that Defendants’ true purpose for

the deposition is to explore potential liability against DB Home Improvement. Given Defendants’

representations regarding meetings, telephone conferences, and written communications that Astle

may have been present for and/or participated in, it seems eminently reasonable to the Court that

Astle may have information relevant to Defendants’ claims against Plaintiff and that the purpose

of the deposition is, in fact, to seek that information. Defendants pursuit of deposing Astle thus

appears neither harassing nor futile, as Astle claims in his filings. To the extent Astle is concerned

that Defendants may nonetheless attempt to probe into information relevant only to a potential

liability claim against DB Home Improvement, he is free to move for a protective order prohibiting

such questioning.

       Finally, Astle’s arguments regarding Defendants’ ability to obtain the same information

elsewhere are unpersuasive. Defendants adequately explained the basis for their belief that Astle

may have first hand knowledge and information regarding the circumstances that form the

foundation of Defendants’ claims. Defendants further expressed a concern regarding the

availability of older records. This is sufficient for the relatively modest burden imposed here: the

deposition of a non-party whose former employment put him in a position to have firsthand

knowledge of relevant facts.

       Defendants are not seeking voluminous records, the collection and review of which would

take countless hours, effort, and resources. Rather, they are seeking to depose an individual, albeit

one not a party to this action, for a single day less than twenty miles from his home. As far as

discovery matters go, this seems a rather minimal burden to bear in light of Defendants’ need for

relevant information and Astle’s potential access to or knowledge of it. Astle has simply not met

his burden of proving that the subpoena is unduly burdensome in this circumstance.



                                                  8
                                     CONCLUSION

       Based on the foregoing, the Court hereby DENIES Nonparty Dylan Astle’s Motion to

Quash Deposition Subpoena [DE 48]. The Court ORDERS Dylan Astle to appear for a deposition

at a time and date agreed upon by Astle and Defendants. The Court notes that Defendants

represented they would make reasonable accommodations for Astle’s schedule, and the Court

expects them to do so.

       So ORDERED this 22nd day of August, 2019.

                                         s/ Joshua P. Kolar
                                         MAGISTRATE JUDGE JOSHUA P. KOLAR
                                         UNITED STATES DISTRICT COURT




                                            9
